IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 436 WAL 2015
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
               v.                            :
                                             :
                                             :
CHRISTOPHER ALLEN TEVIS,                     :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

       AND NOW, this 4th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.

       Justice Donohue and Wecht did not participate in the consideration or decision of

this matter.